DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on May 20, 2022, is acknowledged.
Cancellation of claims 1-20 has been entered.
Claims 21-27 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 22 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 201326969 Y).
Regarding claim 21, He discloses a softbox system comprising: a body (6) supported by a plurality of frame-arm assemblies (5), each frame-arm assembly having a proximal end (Fig. 1) coupled to a support-ring assembly (3) such that, when the plurality of frame-arm assemblies (5) are in an expanded position, the body forms a proximal opening and a distal opening (Fig. 2), wherein the support ring assembly (3) comprises a ring having a body with a ring opening (8) defined by an inner annular surface (Fig. 3); a light manipulating device (4) having an outer surface and is removably coupled to the inner annular surface (Fig. 1); wherein a volume of a cylinder is defined by the ring opening as the cylinder's base and a line as the cylinder's height, the line extending orthogonally from the plane formed by the ring opening and terminating at a plane formed by distal ends of at least three of the plurality of frame-arm assemblies, wherein the volume of the cylinder does not contain any of the plurality of the frame arm assemblies when the plurality of frame-arm assemblies are in an expanded position (shown in Fig. 1, the frame-arm assemblies when expanded are positioned away from the ring opening, thus the frame-arm assemblies are not contained within a volume formed by the virtual cylindrical shape).
Regarding claim 22, He discloses a softbox system wherein the support-ring assembly further comprises: a back side having a light coupling mechanism (1, Fig. 1).
Regarding claim 24, He discloses a softbox system wherein the plurality of frame-arm assemblies includes a first frame-arm assembly having a first distal end and a second frame-arm assembly having a second distal end, wherein a distance between the first distal end and the second distal end is reduced when the plurality of frame-arm assemblies are in a collapsed position.
Regarding claim 25, He discloses a softbox system wherein the body comprises a flexible fabric (Abstract).
Regarding claim 26, He discloses a softbox system wherein the plurality of frame-arm assemblies are disposed within the body (Fig. 1).

Allowable Subject Matter
Claims 23 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 23, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 23, and specifically comprising the limitation of the light coupling mechanism is a plurality of circumferentially spaced magnets.
Regarding claim(s) 27, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 27, and specifically comprising the limitation of the light manipulating device comprises a gel, a lens filter, or a grid.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879